           Case 1:20-cv-01018-JL Document 19 Filed 03/02/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Sanjeev Lath

      v.                                          Case No. 20-cv-1018-JL

Pennymac Loan Services, LLC




                                      ORDER

      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated February 2, 2021.


      SO ORDERED.



                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: March 1, 2021

cc:   Sanjeev Lath, pro se
      Kevin P. Polansky, Esq.
